As this is the first time 
that I take the floor before the General Assembly, 
at the headquarters of international legitimacy and 
multilateralism, I would like to begin by reiterating 
Portugal’s firm and unwavering commitment to the 
United Nations, its Charter and the values and principles 
that guide its action.

I congratulate the President on his election. His long 
international career and vast experience in the United 
Nations system have placed him in a privileged position 
to preside over the central organ of the Organization. 
His election reflects a recognition on the part of all 
Member States of the strong commitment to the United 
Nations and multilateralism of his country, Antigua 
and Barbuda, the Caribbean Community and the Group 
of Latin American and Caribbean States. I would also 
like to convey my country’s acknowledgement of the 
dynamism and dedication with which the President of 
the General Assembly at its previous session, Mr. Vuk 
Jeremi., performed his duties. I wish also to express 
special appreciation for the Secretary-General’s 
untiring work in defence of peace during an extremely 
challenging period for the international community. As 
always, the Secretary-General can continue to count on 
Portugal’s support. 

I take this opportunity to strongly condemn the 
terrorist attack that occurred in Nairobi and to deliver a 
message of solidarity to the authorities and the people 
of Kenya. Acts such as those remind us that efforts 
to combat terrorism continue to be of paramount 
importance. We will not live in a world of peace and 
liberty or in an environment of tolerance and mutual 
respect until we eradicate terrorism.

The Organization was created to save succeeding 
generations from the scourge of war, basing its action 
on faith in fundamental human rights, in the dignity 
and worth of the human person. The United Nations has 
undertaken much in its 68 years to achieve those goals 
globally. Unfortunately, in many regions those goals 
remain an illusion. Such is the case in Syria, where the 
horrors of war and the unspeakable suffering of the 
population now prevail. The devastating images that 
reach us daily show a country that is being physically 
destroyed. The numbers speak for themselves: more 
than 100,000 dead, almost 7 million people in need of 
humanitarian assistance, 4 million internally displaced 
persons and 2 million refugees. A tragedy on that 
scale is the result of serious and systematic violations 
of human rights and international humanitarian law, 
aggravated by the recent and unacceptable use of 
chemical weapons, something we believed had been 
universally banished forever.

The world was shocked at the use of chemical 
weapons in Ghouta on 21 August. I want to be 
very clear about this: the use of chemical weapons 
represents a violation of international law, a heinous 
crime and a regression from civilization. We cannot 
stand idle in the face of such a violation of the barrier 
between civilization and barbarism, a barrier that the 
international community has vowed never to cross 
again. We, the members of the Assembly, once again 
face a serious international crisis where we are in a 



position to reaffirm the centrality of the United Nations 
in solving it. With the Security Council blocked and 
powerless, it was the absence of the United Nations 
in the period when prevention and control were still 
possible that allowed the Syrian crisis to reach such 
dramatic and unacceptable political and humanitarian 
proportions. We would certainly have had fewer 
casualties and refugees, and would surely not now be 
dealing with a huge international crisis resulting from 
the use of chemical weapons. Now, when an agreement 
has been reached to remove the threat posed by the 
chemical arsenal of the Syrian regime once and for all, 
the international community has again turned to the 
Security Council.

I would like to commend the enormous political 
and diplomatic efforts of the United States and Russia, 
with the involvement of Joint Special Envoy Lakhdar 
Brahimi. The commitment and spirit of compromise 
that they demonstrated in the process enabled them 
to arrive at an important agreement and the adoption 
yesterday of Security Council resolution 2118 (2013), 
which, hopefully, will ensure its implementation. 
The Security Council, in close collaboration with the 
Organization for the Prohibition of Chemical Weapons, 
has assumed its responsibilities under the Charter of 
the United Nations, finally creating a prospect for hope 
for a global political solution to the Syrian issue. It is 
now essential that we seize the opportunity created by 
the initiative on chemical weapons to consolidate the 
political-diplomatic track and hold the “Geneva II” 
conference. Nevertheless, the primary responsibility 
for resolving the Syrian crisis lies with the parties to the 
conflict. Without their will and commitment, no political 
solution is possible. The international community must 
keep up the pressure on the parties, particularly the 
Damascus regime, with a view to achieving a peaceful 
and sustainable democratic future in which every sector 
of Syrian society feels represented.

The Middle East has also seen some positive recent 
developments with the resumption of the peace process 
between Israel and Palestine. I would like to reaffirm 
before the Assembly Portugal’s full support for that 
process. I congratulate the United States of America 
on its initiative and applaud the Palestinian and Israeli 
authorities for the courage and leadership shown in their 
decision to resume negotiations. There can be no lasting 
peace, stability or security in the Middle East unless the 
question of Palestine is settled. The present opportunity 
to ensure security for all and justice, finally, for the 
Palestinians must not be missed. We have a unique 
opportunity to find a peaceful solution on the basis of 
United Nations resolutions and internationally agreed 
parameters that establishes a sovereign, independent 
and viable Palestinian State and addresses Israel’s 
security concerns.

Also in the Middle East, we have been following 
with great concern the prolonged deadlock in the 
search for a solution to the Iranian nuclear issue. It is 
regrettable that, despite all the diplomatic efforts and 
pressure on the part of the international community, 
no solid progress has been made so far. Nevertheless, 
we view as positive signs the recent statements made 
by high-ranking Iranian officials, in particular by 
President Hassan Rouhani here in the General Assembly 
(see A/68/PV.6). I appeal to the Iranian authorities 
to translate those encouraging political signals into 
concrete steps conducive to a negotiated solution that 
can restore the international community’s confidence 
in a peaceful and civilian Iranian nuclear programme.

Another issue of concern is the situation in the 
Republic of Guinea-Bissau, where the constitutional 
order has been subverted since the coup d’état of 
12 April 2012. As a member of the European Union, the 
Community of Portuguese-speaking Countries (CPLP) 
and the United Nations, and in close coordination with 
the Economic Community of West African States, 
as well as through bilateral measures, Portugal is 
continuing with its efforts to help the people of Guinea-
Bissau overcome the current crisis. We acknowledge 
the work done by Special Representative of the 
Secretary-General Ramos-Horta to promote a dialogue 
among the main political actors with a view to restoring 
the constitutional order. The formation of an inclusive 
Government was, in that sense, a step forward.

However, restoring constitutional order and 
normalizing Guinea-Bissau’s relations with the 
international community require that presidential 
and legislative elections be held, in accordance with 
the commitments undertaken by the current Guinean 
authorities and as reiterated in the press statement 
issued by the President of the Security Council on 
11 September. We are, however, very concerned about 
the possibility that has been raised of a new extension 
of the transitional period. The international community 
should also emphasize that for the elections to be 
free, fair and transparent, the current authorities must 
guarantee that all Guinean citizens, without exception, 
can participate in those elections, in full enjoyment 



of their rights, including the rights of the freedoms of 
speech and association. Only a new Government that 
enjoys the legitimacy conferred by a free popular vote 
and is appointed in accordance with the Constitution 
can promote long-overdue reforms in the security, 
administration and justice sectors.

The crisis in Guinea-Bissau also has clear and 
worrying connections with the Sahel region through 
drug-trafficking routes. Europe, and especially its 
southern countries, is following the situation in 
the Sahel with particular concern. I can assure the 
Assembly that we will continue to make every effort 
to help stabilize the region. In that context, the United 
Nations integrated strategy for the Sahel represents a 
major contribution.

Portugal is currently co-President of the Western 
Mediterranean forum known as the 5+5 initiative, 
which brings together 10 countries on the northern 
and southern Mediterranean coasts. The dialogue and 
confidence-building that that informal instrument 
provides represents important added value for its 
members and the region. We are therefore engaged in 
exploring all of its potential for cooperation.

The Charter of the United Nations defends the 
importance of using international mechanisms to 
promote the economic and social advancement of all 
peoples. In the noble spirit of the United Nations and 
following the historic and inspiring launch in 2000 
of the Millennium Development Goals (MDGs), the 
current session of the General Assembly will be a 
critical launching pad for defining our priorities and the 
path we will follow in our common efforts towards the 
2015 summit at which we will adopt our development 
principles and goals for the coming years.

I commend the President for the timeliness of his 
choice of theme for this general debate, “The post-
2015 development agenda: setting the stage”. On 
25 September, I had an opportunity to participate in the 
special event on the Millennium Development Goals, 
which enabled us to thoroughly discuss the progress 
achieved to date on the MDGs and provide important 
guidance for our future work. It is our conviction that 
the set of MDGs should serve as the reference point for 
establishing the new development agenda, which should 
maintain a focus on poverty reduction and sustainable 
development in all its dimensions, while giving special 
attention to the needs of least developed countries.

But we need a broader, more inclusive and strategic 
vision. We must go beyond the traditional relationship 
between donors and recipients to create partnerships that 
involve new international actors. For Portugal, different 
modalities of assistance, new sources of financing 
and a strengthened principle of shared responsibility, 
leadership and ownership on the part of developing 
countries are the main guiding principles for the post-
2015 development agenda. The inaugural meeting of the 
High-level Political Forum on Sustainable Development 
was politically highly significant. Portugal remains 
committed to ensuring that the Forum acts as a catalyst 
for international efforts, ensuring a more efficient and 
coherent link between the various processes in the area 
of sustainable development and poverty eradication.

In the context of the outcome of the 2012 United 
Nations Conference on Sustainable Development, I 
would like to stress the importance of progress on the 
issue of oceans, which is a crucial matter for a maritime 
country like Portugal. We welcome Member States’ 
commitment to discussing the issue of the conservation 
and sustainable use of marine biodiversity beyond 
areas of national jurisdiction. In this context, Portugal 
is strongly in favour of the negotiation and adoption 
of an international instrument in the framework of the 
United Nations Convention on the Law of the Sea.

Reforms and institutional innovations such as those 
I have just mentioned represent important changes 
in the architecture of the United Nations, adapting 
and preparing it for new times and new challenges. 
However, the reform of our Organization will never be 
complete without Security Council reform, including of 
its working methods and, above all, of its composition. 
It is increasingly difficult to justify why countries such 
as Brazil and India are not permanent members of the 
Security Council. As stated on previous occasions, 
Portugal is of the view that Africa also deserves 
permanent representation in that body. It is imperative 
that Africa be treated in a way that is just and reflects its 
size, economic growth and its weight in today’s world.

I take this opportunity to congratulate the African 
Union and its member States on the fiftieth anniversary 
of the continent’s regional organization.

Portugal firmly believes in multilateralism and in 
the United Nations as the centre for harmonizing the 
actions of nations in the attainment of common ends. 
We contribute actively to the work of our Organization 
through a committed participation in its bodies, but we 



have not yet had a chance to serve on the Human Rights 
Council. We therefore hope to be able to count on the 
support of the Assembly in the elections for that body 
to take place in 2014. We accept and have implemented 
virtually all of the 86 recommendations that resulted 
from our experience in the Council’s universal periodic 
review (UPR) of 2009. We will submit to a new UPR 
in 2014. 

If the Assembly invests its trust in us to elect us to 
serve for the 2015-2017 triennium, we will fulfil our 
mandate in the deep conviction that the United Nations 
human-rights-protection system should remain strong, 
independent, impartial and demanding, and that, in 
this regard, we should always resolve to aim higher. 
We will continue in the same vein as we approached 
our membership of the Security Council in 2011-
2012, characterized by openness to dialogue and by a 
constructive and balanced attitude, and seeking to build 
bridges and generate consensus, without relinquishing 
values and fundamental principles.

The Portuguese language is the common element of 
unity that brings together the diversity of States of the 
Community of Portuguese-speaking Countries. We are 
a Community of eight countries, with about 250 million 
speakers spread across four continents. Portuguese is 
the third most widely spoken European language in the 
world, with a growing role and status on the international 
scene, both as a vehicle of communication and as an 
economic language used in trade and business, culture 
and social networks.

In October, Lisbon will host the second conference 
on the status of the Portuguese language in the 
international system, at which participants will consider 
the challenges faced by their common language. 
Portuguese is currently the official or working language 
of several international organizations, including some 
specialized agencies of the United Nations. The CPLP 
has the ambition and goal of seeing Portuguese adopted 
as an official language of the United Nations. I take 
this opportunity to salute the Mozambican presidency 
of the CPLP and its efforts to strengthen and deepen 
our Community.

I conclude by wishing the greatest success for the 
General Assembly at this session. The Assembly can 
count on Portugal’s active contribution and support in 
upholding international law, promoting the peaceful 
settlement of disputes, defending and promoting human 
rights, and working towards greater prosperity for all of 
humankind.
